      Case 2:20-cv-02089-JAM-DB Document 3 Filed 04/01/21 Page 1 of 7


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MAGDALINA C. CIURAR,                             No. 2:20-cv-2089 JAM DB PS
12                       Plaintiff,
13           v.                                        ORDER
14    STATE OF CALIFORNIA, et al.,
15                       Defendants.
16

17          Plaintiff Magdalina C. Ciurar is proceeding in this action pro se. This matter was referred

18   to the undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1). Pending

19   before the court are plaintiff’s complaint and motion to proceed in forma pauperis pursuant to 28

20   U.S.C. § 1915. (ECF Nos. 1 & 2.) Therein, plaintiff seeks reinstatement of a State of California

21   issued pharmacy technician license.

22          The court is required to screen complaints brought by parties proceeding in forma

23   pauperis. See 28 U.S.C. § 1915(e)(2); see also Lopez v. Smith, 203 F.3d 1122, 1129 (9th Cir.

24   2000) (en banc). Here, plaintiff’s complaint is deficient. Accordingly, for the reasons stated

25   below, plaintiff’s complaint will be dismissed with leave to amend.

26   I.     Plaintiff’s Application to Proceed In Forma Pauperis

27          Plaintiff’s in forma pauperis application makes the financial showing required by 28

28   U.S.C. § 1915(a)(1). However, a determination that a plaintiff qualifies financially for in forma
                                                       1
      Case 2:20-cv-02089-JAM-DB Document 3 Filed 04/01/21 Page 2 of 7


 1   pauperis status does not complete the inquiry required by the statute. “‘A district court may deny
 2   leave to proceed in forma pauperis at the outset if it appears from the face of the proposed
 3   complaint that the action is frivolous or without merit.’” Minetti v. Port of Seattle, 152 F.3d
 4   1113, 1115 (9th Cir. 1998) (quoting Tripati v. First Nat. Bank & Trust, 821 F.2d 1368, 1370 (9th
 5   Cir. 1987)); see also McGee v. Department of Child Support Services, 584 Fed. Appx. 638 (9th
 6   Cir. 2014) (“the district court did not abuse its discretion by denying McGee’s request to proceed
 7   IFP because it appears from the face of the amended complaint that McGee’s action is frivolous
 8   or without merit”); Smart v. Heinze, 347 F.2d 114, 116 (9th Cir. 1965) (“It is the duty of the
 9   District Court to examine any application for leave to proceed in forma pauperis to determine
10   whether the proposed proceeding has merit and if it appears that the proceeding is without merit,
11   the court is bound to deny a motion seeking leave to proceed in forma pauperis.”).
12          Moreover, the court must dismiss an in forma pauperis case at any time if the allegation of
13   poverty is found to be untrue or if it is determined that the action is frivolous or malicious, fails to
14   state a claim on which relief may be granted, or seeks monetary relief against an immune
15   defendant. See 28 U.S.C. § 1915(e)(2). A complaint is legally frivolous when it lacks an
16   arguable basis in law or in fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v.
17   Murphy, 745 F.2d 1221, 1227-28 (9th Cir. 1984). Under this standard, a court must dismiss a
18   complaint as frivolous where it is based on an indisputably meritless legal theory or where the
19   factual contentions are clearly baseless. Neitzke, 490 U.S. at 327; 28 U.S.C. § 1915(e).
20          To state a claim on which relief may be granted, the plaintiff must allege “enough facts to
21   state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,
22   570 (2007). In considering whether a complaint states a cognizable claim, the court accepts as
23   true the material allegations in the complaint and construes the allegations in the light most
24   favorable to the plaintiff. Hishon v. King & Spalding, 467 U.S. 69, 73 (1984); Hosp. Bldg. Co. v.
25   Trustees of Rex Hosp., 425 U.S. 738, 740 (1976); Love v. United States, 915 F.2d 1242, 1245
26   (9th Cir. 1989). Pro se pleadings are held to a less stringent standard than those drafted by
27   lawyers. Haines v. Kerner, 404 U.S. 519, 520 (1972). However, the court need not accept as true
28   conclusory allegations, unreasonable inferences, or unwarranted deductions of fact. Western
                                                         2
      Case 2:20-cv-02089-JAM-DB Document 3 Filed 04/01/21 Page 3 of 7


 1   Mining Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981).
 2          The minimum requirements for a civil complaint in federal court are as follows:
 3                  A pleading which sets forth a claim for relief . . . shall contain (1) a
                    short and plain statement of the grounds upon which the court’s
 4                  jurisdiction depends . . . , (2) a short and plain statement of the claim
                    showing that the pleader is entitled to relief, and (3) a demand for
 5                  judgment for the relief the pleader seeks.
 6   Fed. R. Civ. P. 8(a).
 7   II.    Plaintiff’s Complaint
 8          Review of plaintiff’s complaint finds it is defective in several respects. In this regard, the
 9   complaint alleges that this action is brought “pursuant to California Business and Professions
10   Code § 4060” and the “Fair Labor Standards Act,” but does not allege a specific cause of action
11   or facts in support of a stated cause of action. Although the Federal Rules of Civil Procedure
12   adopt a flexible pleading policy, a complaint must give the defendant fair notice of the plaintiff’s
13   claims and must allege facts that state the elements of each claim plainly and succinctly. Fed. R.
14   Civ. P. 8(a)(2); Jones v. Community Redev. Agency, 733 F.2d 646, 649 (9th Cir. 1984). “A
15   pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of cause of
16   action will not do.’ Nor does a complaint suffice if it tenders ‘naked assertions’ devoid of
17   ‘further factual enhancements.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555,
18   557). A plaintiff must allege with at least some degree of particularity overt acts which the
19   defendants engaged in that support the plaintiff’s claims. Jones, 733 F.2d at 649.
20          From the allegations found in the complaint it appears that plaintiff wishes to challenge
21   the decision of the California “State Pharmacy Board” to revoke plaintiff’s Pharmacy Technician
22   License. (Compl. (ECF No. 1) at 4-5.) “Courts have long recognized that licenses which enable
23   one to pursue a profession or earn a livelihood are protected property interests for purposes of a
24   Fourteenth Amendment analysis.” Jones v. City of Modesto, 408 F.Supp.2d 935, 950 (E.D. Cal.
25   2005). “The Fourteenth Amendment protects individuals against the deprivation of liberty or
26   property by the government without due process. A section 1983 claim based upon procedural
27   due process thus has three elements: (1) a liberty or property interest protected by the
28   Constitution; (2) a deprivation of the interest by the government; (3) lack of process.” Portman v.
                                                        3
      Case 2:20-cv-02089-JAM-DB Document 3 Filed 04/01/21 Page 4 of 7


 1   County of Santa Clara, 995 F.2d 898, 904 (9th Cir. 1993). A plaintiff may state a substance due
 2   process claim where they show “they are unable to pursue an occupation . . . and, second, that this
 3   inability is due to actions that substantively were ‘clearly arbitrary and unreasonable, having no
 4   substantial relation to the public health, safety, morals, or general welfare.’” Wedges/Ledges of
 5   California, Inc. v. City of Phoenix, Ariz., 24 F.3d 56, 65 (9th Cir. 1994) (quoting FDIC v.
 6   Henderson, 940 F.2d 465, 474 (9th Cir. 1991)).
 7          However, it appears that the only defendants named in the complaint are the State of
 8   California or departments of the State of California. In general, the Eleventh Amendment bars
 9   suits against a state, absent the state’s affirmative waiver of its immunity or congressional
10   abrogation of that immunity. Pennhurst v. Halderman, 465 U.S. 89, 98-99 (1984); Simmons v.
11   Sacramento County Superior Court, 318 F.3d 1156, 1161 (9th Cir. 2003); Yakama Indian Nation
12   v. State of Wash. Dep’t of Revenue, 176 F.3d 1241, 1245 (9th Cir. 1999); see also Krainski v.
13   Nev. ex rel. Bd. of Regents of Nev. Sys. of Higher Educ., 616 F.3d 963, 967 (9th Cir. 2010)
14   (“The Eleventh Amendment bars suits against the State or its agencies for all types of relief,
15   absent unequivocal consent by the state.”). “[T]he Eleventh Amendment [also] bars a federal
16   court from hearing claims by a citizen against dependent instrumentalities of the state.” Cerrato
17   v. San Francisco Community College Dist., 26 F.3d 968, 972-73 (9th Cir. 1994).
18          To be a valid waiver of sovereign immunity, a state’s consent to suit must be
19   “unequivocally expressed in the statutory text.” Lane v. Pena, 518 U.S. 187, 192 (1996); see also
20   Pennhurst, 465 U.S. at 99; Yakama Indian Nation, 176 F.3d at 1245. “[T]here can be no consent
21   by implication or by use of ambiguous language.” United States v. N.Y. Rayon Importing Co.,
22   329 U.S. 654, 659 (1947). Courts must “indulge every reasonable presumption against waiver,”
23   Coll. Sav. Bank v. Florida Prepaid, 527 U.S. 666, 682 (1999), and waivers “must be construed
24   strictly in favor of the sovereign and not enlarged beyond what the [statutory] language requires.”
25   United States v. Nordic Village, Inc., 503 U.S. 30, 34 (1992) (citations, ellipses, and internal
26   quotation marks omitted). “To sustain a claim that the Government is liable for awards of
27   monetary damages, the waiver of sovereign immunity must extend unambiguously to such
28   monetary claims.” Lane, 518 U.S. at 192.
                                                        4
      Case 2:20-cv-02089-JAM-DB Document 3 Filed 04/01/21 Page 5 of 7


 1             The Ninth Circuit has recognized that “[t]he State of California has not waived its
 2   Eleventh Amendment immunity with respect to claims brought under § 1983 in federal court, and
 3   the Supreme Court has held that § 1983 was not intended to abrogate a State’s Eleventh
 4   Amendment immunity.” Brown v. California Dept. of Corrections, 554 F.3d 747, 752 (9th Cir.
 5   2009) (quoting Dittman v. California, 191 F.3d 1020, 1025-26 (9th Cir. 1999)).
 6   III.      Leave to Amend
 7             For the reasons stated above plaintiff’s complaint must be dismissed. The undersigned
 8   has carefully considered whether plaintiff may amend the complaint to state a claim upon which
 9   relief can be granted and over which the court would have jurisdiction. “Valid reasons for
10   denying leave to amend include undue delay, bad faith, prejudice, and futility.” California
11   Architectural Bldg. Prod. v. Franciscan Ceramics, 818 F.2d 1466, 1472 (9th Cir. 1988); see also
12   Klamath-Lake Pharm. Ass’n v. Klamath Med. Serv. Bureau, 701 F.2d 1276, 1293 (9th Cir. 1983)
13   (holding that while leave to amend shall be freely given, the court does not have to allow futile
14   amendments).
15             However, when evaluating the failure to state a claim, the complaint of a pro se plaintiff
16   may be dismissed “only where ‘it appears beyond doubt that the plaintiff can prove no set of facts
17   in support of his claim which would entitle him to relief.’” Franklin v. Murphy, 745 F.2d 1221,
18   1228 (9th Cir. 1984) (quoting Haines v. Kerner, 404 U.S. 519, 521 (1972)); see also Weilburg v.
19   Shapiro, 488 F.3d 1202, 1205 (9th Cir. 2007) (“Dismissal of a pro se complaint without leave to
20   amend is proper only if it is absolutely clear that the deficiencies of the complaint could not be
21   cured by amendment.”) (quoting Schucker v. Rockwood, 846 F.2d 1202, 1203-04 (9th Cir.
22   1988)).
23             Here, it appears plaintiff may be able to amend the complaint to allege a claim against an
24   individual in their official capacity for injunctive relief. See Dittman v. California, 191 F.3d
25   1020, 1029 (9th Cir. 1999) (“In the end, Plaintiff’s only viable claim is one for prospective
26   injunctive relief against defendant Nielsen in her official capacity for allegedly violating the due
27   process clause of the Fourteenth Amendment.”). Plaintiff’s complaint will therefore be
28   dismissed, and plaintiff will be granted leave to file an amended complaint. Plaintiff is cautioned,
                                                         5
         Case 2:20-cv-02089-JAM-DB Document 3 Filed 04/01/21 Page 6 of 7


 1   however, that if plaintiff elects to file an amended complaint “the tenet that a court must accept as
 2   true all of the allegations contained in a complaint is inapplicable to legal conclusions.
 3   Threadbare recitals of the elements of a cause of action, supported by mere conclusory
 4   statements, do not suffice.” Ashcroft, 556 U.S. at 678. “While legal conclusions can provide the
 5   complaint’s framework, they must be supported by factual allegations.” Id. at 679. Those facts
 6   must be sufficient to push the claims “across the line from conceivable to plausible[.]” Id. at 680
 7   (quoting Twombly, 550 U.S. at 557).
 8           Plaintiff is also reminded that the court cannot refer to a prior pleading in order to make an
 9   amended complaint complete. Local Rule 220 requires that any amended complaint be complete
10   in itself without reference to prior pleadings. The amended complaint will supersede the original
11   complaint. See Loux v. Rhay, 375 F.2d 55, 57 (9th Cir. 1967). Thus, in an amended complaint,
12   just as if it were the initial complaint filed in the case, each defendant must be listed in the caption
13   and identified in the body of the complaint, and each claim and the involvement of each
14   defendant must be sufficiently alleged. Any amended complaint which plaintiff may elect to file
15   must also include concise but complete factual allegations describing the conduct and events
16   which underlie plaintiff’s claims.
17                                              CONCLUSION
18           Accordingly, IT IS HEREBY ORDERED that:
19           1. The complaint filed October 19, 2020 (ECF No. 1) is dismissed with leave to
20   amend. 1
21           2. Within twenty-eight days from the date of this order, an amended complaint shall be
22   filed that cures the defects noted in this order and complies with the Federal Rules of Civil
23   Procedure and the Local Rules of Practice. 2 The amended complaint must bear the case number
24   assigned to this action and must be titled “Amended Complaint.”
25
     1
26    Plaintiff need not file another application to proceed in forma pauperis at this time unless
     plaintiff’s financial condition has improved since the last such application was submitted.
27
     2
      Alternatively, if plaintiff no longer wishes to pursue this action plaintiff may file a notice of
28   voluntary dismissal of this action pursuant to Rule 41 of the Federal Rules of Civil Procedure.
                                                        6
      Case 2:20-cv-02089-JAM-DB Document 3 Filed 04/01/21 Page 7 of 7


 1          3. Failure to comply with this order in a timely manner may result in a recommendation
 2   that this action be dismissed.
 3   DATED: March 31, 2021                              /s/ DEBORAH BARNES
                                                        UNITED STATES MAGISTRATE JUDGE
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    7
